Citation Nr: 0615159	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954 and from April 1956 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims to 
reopen for entitlement to service connection for gout and 
hepatitis.  

Per his request, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board in March 2006.  A transcript of that proceeding is of 
record.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied by the RO in 
a rating determination entered in September 1979, and 
following notice to the veteran of such denial and of his 
appellate rights, no timely appeal was initiated. 

2.  Since entry of the RO's September 1979 denial, the 
evidence submitted is cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate such claim, and does not raise 
a reasonable possibility of substantiating the claim.  

3.  Service connection for gout was denied by the RO in a 
rating decision of May 1989, and following notice to the 
veteran of the action taken and of his appellate rights, no 
timely appeal was initiated.  

4.  Since entry of the RO's May 1989 action, the evidence 
presented is cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1.  The RO decision of September 1979, denying entitlement to 
service connection for hepatitis, is final; new and material 
evidence has not been submitted to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2005).

2.  The RO decision of May 1989, denying entitlement to 
service connection for gout, is final; new and material 
evidence has not been submitted to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in October 2003 and April 2005 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran-appellant to submit 
all pertinent evidence in his possession.  Such notice does 
not, however, fully meet the elements identified in 
Dingess/Hartman, but despite such inadequacy, neither the 
appellant-veteran, nor his representative, challenges the 
sufficiency of the notice provided, nor is it found that 
prejudice to the veteran would result were the Board to enter 
final decisions as to the claims for benefits herein 
presented.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  
Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
and the veteran has been afforded multiple VA medical 
examinations during the course of the instant appeal.  No 
additional VA medical examination is shown to be warranted 
under the facts of this case, see 38 C.F.R. § 3.159(c).  In 
light of the foregoing, it is found VA has satisfied its 
duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Hepatitis

It is contended by the veteran that he contracted hepatitis 
in service during 1963 and was hospitalized for a one-month 
period for observation and treatment of hepatitis A.  He 
further argues that, although he did not suffer a recurrence 
of his hepatitis in service or thereafter, he developed 
chronic fatigue and weakness as a result of his inservice 
hepatitis.

By rating action in September 1979, the RO denied entitlement 
of the veteran to service connection for hepatitis on the 
basis that it was not shown by the evidence of record.  
Notice of the adverse action and of the veteran's appellate 
rights was furnished to him by the RO's correspondence of 
October 1979.  The veteran did not thereafter initiate an 
appeal of such denial within the time limits prescribed by 
law, thereby rendering final the September 1979 denial.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the September 1979 decision, and the 
veteran's submission of claim to reopen in October 2003, the 
question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his claim 
for service connection for hepatitis.  This necessitates a 
review of the evidence submitted prior to and subsequent to 
that most recent, final denial.   

On file at the time of entry of the September 1979 
determination were the veteran's service medical records 
which showed no complaints, findings, or diagnoses of 
hepatitis.  Such was the only medical evidence then on file.  

Since entry of September 1979 action, additional service 
medical records, as well as examination and treatment records 
compiled by VA and non-VA sources and the transcript of a 
Board hearing in March 2006 have been made a part of the 
record.  Service medical records were received from the 
National Personnel Records Center, denoting a period of 
hospitalization of the veteran beginning in May 1963 for 
treatment of infectious hepatitis with jaundice.  Also 
submitted were lay statements from individuals who served on 
active duty with the veteran in the 6987th Radio Group in 
Taipei, Taiwan, with each lay affiant reporting that the 
veteran was hospitalized in or about March or April 1963 for 
one month's time for treatment of hepatitis.  Examination and 
treatment records reflect no recurrence of the veteran's 
inservice hepatitis or residuals of the inservice bout.  The 
report of a VA medical examination in December 2004 yielded a 
diagnosis of hepatitis A, asymptomatic, resolved, with 
evidence of immunity against hepatitis A, and no evidence of 
chronic disability found with respect to hepatitis A.  

While it is clearly significant that the evidence developed 
subsequent to September 1979 discloses an inservice 
hospitalization of the veteran for treatment of hepatitis, 
the same evidence fails to establish the existence of current 
disability or residuals involving his inservice hepatitis A.  
While the veteran provides testimony that he suffers from 
fatigue and weakness as a result of inservice hepatitis and 
it is true that the credibility of that testimony and the 
other evidence submitted must be presumed to be credible per 
Justus v. Principi, 3 Vet.App. 510 (1992), the veteran is not 
shown to be in possession of the medical training or 
expertise so as to render competent his opinions as to 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  That being the case, it cannot 
reasonably be held that the evidence received into the record 
since entry of the most recent final denial in September 1979 
raises a reasonable possibility of substantiating the 
veteran's claim.  As such, new and material evidence has not 
been presented to reopen the veteran's previously denied 
claim of entitlement to service connection for hepatitis.  



Gout

The veteran's entitlement to service connection for gout was 
the subject of prior RO action in May 1989, at which time his 
original claim was denied on the basis that there was no 
evidence of gout in service or of gouty arthritis within the 
one-year period following his discharge(s) from service.  
Notice of such adverse action and of the veteran's appellate 
rights was provided to him later in May 1989, following which 
no timely appeal was initiated.  As such, the May 1989 action 
was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In connection with his claim to reopen filed in October 2003, 
the veteran argues that his initial attack of gout, affecting 
his right great toe, occurred in early 1980 and that such 
attack in his estimation had its origins during his period of 
service ending in July 1979.  The initial attack of gout in 
early 1980 is noted to have resulted in treatment at the 
William Beaumont Army Medical Center.  

At the time of entry of the May 1989 determination, evidence 
then of record included the veteran's service medical 
records, as well as a response from the William Beaumont Army 
Medical Center in Texas to the RO's request of March 1989 for 
all records pertaining to the veteran from 1979 to the 
present.  The April 1989 response included medical records 
from 1981 to 1986 and a handwritten annotation of the RO's 
request indicating that the "record only goes back to 
(19)'81."  

Since entry of the May 1989 denial, the evidence submitted 
includes records of VA outpatient treatment compiled from 
1997 to 2002 for treatment of various disorders, including 
gout, in addition to the lay statements and the VA 
examination report referenced above, which have no bearing or 
significance as to the claim to reopen for service connection 
for gout.  

Contrary to the veteran's assertions, the evidence developed 
since the May 1989 denial fails to demonstrate the onset of 
his gout in service or, during the one-year period following 
each discharge from service, to the extent that a presumptive 
period applies to gouty arthritis under 38 C.F.R. § 3.309 
(2005).  There is no indication from the record that a 
complete set of treatment records from William Beaumont Army 
Medical Center was not previously provided, and no additional 
records of treatment from that or some other facility showing 
treatment of gout in service or gouty arthritis during any 
applicable presumptive period are presented.  Inasmuch as the 
evidence submitted shows only continuing gout treatment from 
1997 and subsequent thereto, it cannot be held that such 
evidence raises a reasonable possibility of substantiating 
the veteran's claim, and as such, it is determined that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for gout.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hepatitis.  To 
that extent, the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for gout.  To that 
extent, the appeal is denied. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


